DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claim 8 is withdrawn. Claims 1-7 and 9-15 are examined herein.
Status of Previous Rejections
The rejections of Claims 1, 3, 5-7 and 9 under 35 U.S.C. 103 as being unpatentable over US’044 (US 5,750,044, hereinafter “US’044”) are maintained.
The rejections of Claims 10 and 12-15 under 35 U.S.C. 103 as being unpatentable over US’044 (US 5.750,044, hereinafter “US’044”), as applied to claim 1 above, and further in view of US’918 (US 6,758,918, hereinafter “US’918”) are maintained. 
The rejections of Claims 1-4, 6-7, 9 and 11-15 under 35 U.S.C. 103 as being unpatentable over JP’618 (JP 2007-324618, hereinafter “JP’618”) have been withdrawn in view of the applicants’ arguments.
The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over JP’618 (JP 2007-324618, hereinafter “JP’618”), as applied to claim 1 above, and further in view of US’918 (US 6,758,918, hereinafter “US’918”) has been withdrawn in view of the applicants’ arguments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US’044 (US 5,750,044, hereinafter “US’044”).
Regarding claims 1 and 5, US’044 teaches a magnet consists essentially of 4-8 at % of R, 10-20 at % of N, 2-10 at % of M, and the balance of T wherein R is at least one rare earth element, Sm being present in R in a proportion of at least 50 at %, T is Fe or Fe and Co, M is Zr with or without partial replacement by at least one element of Ti, V, Cr, Nb, Hf, Ta, Mo, W, Al, C, and P (Abstract; Table 1), which overlaps the recited composition in claim 1 and thus the recited composition is a prima facie case of obviousness over US’044.  See MPEP 2144.05 I. US’044 discloses that the magnet contains a main phase which is at least one crystalline phase selected from TbCu7, 2Zn17, and Th2Ni17 types and the magnet contains a grain boundary phase (abstract; Col 1, Ln 50-60; Fig. 2).
US’044 does not explicitly disclose the presence of a sub-phase containing phosphorus compound between crystal grains of the main phase as recited in claim 1 and the sub-phase is R-P or M-P compound as recited in claim 5. However, US’044 discloses that the magnet alloy is made by melting an alloy composition using RF induction heating to form an alloy melt, which was quenched by a single roll technique and when the alloy melt is quenched, the molten alloy is solidified to have polycrystalline structure (Col 12, Ln 35-50). In a polycrystalline structure, grain boundary phase exists between the main phase grains. Since US’044 teaches that the magnet alloy preferable contains P (Col 9, Ln 20-30), one of ordinary skill in the art would expect that P would exist both in main phase grain and grain boundary phase once the molten metal containing P solidifies. Thus, the grain boundary phase disclosed by US’044 meets the limitation “a sub phase having a phosphorus compound phase containing a phosphorus compound excluding a phosphoric acid compound, the sub phase being provided between crystal grains of the main phase or on a surface of a crystal grain of the main phase” as recited in claim 1 and that the P forms a compound with R or M as recited in claim 5.
Regarding claim 3, US’044 discloses that Cr is optional (Abstract; Table 1), which meets the limitation recited in claim 3.
Regarding claims 6-7 and 9, US’044 discloses examples (Table 1; Sample No. 101 to 111) that meet the composition limitations recited in the instant claims.

s 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US’044 (US 5.750,044, hereinafter “US’044”), as applied to claim 1 above, and further in view of US’918 (US 6,758,918, hereinafter “US’918”).
Regarding claim 10, US’044 is silent on the magnet density. US’918 teaches a Sm-Fe-N magnet (Abstract) and discloses that higher density results in greater magnetic properties and dimensional accuracy of the magnet (Col 7, Ln 1-10). Thus, it would be obvious to one of ordinary skill in the art to make a magnet having high density as taught by US’918 in the process of US’044 in order to make a magnet having high magnetic properties and dimensional accuracy as disclosed by US’918. US’918 discloses that the true density of the alloy is 7.6 g/cm3 (col 8, Ln 14-16). It would be obvious to one of ordinary skill in the art to make a magnet having density as close as to the true density as possible in order to make a magnet having high magnetic properties and dimensional accuracy as disclosed by US’918.
Regarding claims 12-15, US’918 discloses that Sm-Fe-N magnet is used in a motor (Col 12, Ln 1-3). US’044 in view of US’918 does not explicitly disclose that the motor comprises a rotor and a stator as recited in claim 12 and that the motor is used in a vehicle wherein rotation is transmitted to a shaft at one end of the machine as recited in claims 14-15. However, a motor comprises a rotor and a stator and that a motor is used in a vehicle wherein rotation is transmitted to a shaft at one end of the machine are well-known to one of ordinary skill in the art. Thus, claims 12-15 are obvious over US’044 in view of US’918.
Allowable Subject Matter
s 2, 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that US’044 fails to disclose at least “a sub phase having a phosphorus compound phase containing a phosphorus compound excluding a phosphoric acid compound, the sub phase being provided between crystal grains of the main phase or on a surface of a crystal grain of the main phase”, as recited in claim 1. US’044 fails to disclose the method including nitriding an alloy powder, adding phosphorus to the nitrided alloy powder and sintering a mold ofthe alloy mixture. Further, US’044 fails to disclose adding phosphorus to the nitrided alloy powder. For example, the phosphorus of US’044 is added before nitriding the quenched alloy. In contrast, the phosphorus of the method of manufacturing the claimed magnet, is added after nitriding the alloy powder. This difference shows that the phosphorus of US’044 does not form the phosphorus compound phase provided between crystal grains of the main phase or on a surface of a crystal grain of the main phase. 
In response, US’044 discloses that the main phase of the magnet has a structure selected from the group consisting of TbCu7, Th2Zn17 and Th2Ni17 (Abstract). Fig.2 shows that grain boundary phase exists between the main phase grains.


Second, the applicants argued US’044 fails to disclose that the phosphorus compound phase provided between crystal grains of the main phase or on a surface of a crystal grain of the main phase, leads to decrease the hetero-phases such as the a-Fe phase.
In response, claim 1 does not recite a-Fe phase. Claim 11 recites the amount of a-Fe phase, thus it would be allowable if rewritten in independent form including all of the limitations of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOWEI SU/          Primary Examiner, Art Unit 1733